EXHIBIT 10.1

SECOND AMENDMENT

SECOND AMENDMENT, dated as of December 20, 2011 (this “Second Amendment”), to
the Secured Superpriority Debtor-In-Possession Credit Agreement, dated as of
June 30, 2011 (as amended by the First Amendment thereto, dated as of July 20,
2011, and as further amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Nebraska Book
Company, Inc., a Kansas corporation (the “Borrower”), NBC Holdings Corp. and NBC
Acquisition Corp., each of which is a debtor and debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code, the lenders party from time to
time thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and collateral agent.

W I T N E S S E T H:

WHEREAS, SuperHoldings, Holdings, the Borrower, the Lenders and the
Administrative Agent are parties to the Credit Agreement;

WHEREAS, SuperHoldings, Holdings and the Borrower have requested that the
Lenders amend the Credit Agreement and agree to a certain waiver, as more fully
described herein; and

WHEREAS, each of the Lenders party hereto (which together constitute the
Required Lenders) and the Administrative Agent are willing to agree to such
amendment and waiver to the Credit Agreement, subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, SuperHoldings, Holdings, the Borrower, the Lenders party hereto and the
Administrative Agent hereby agree as follows:

 

  1. Defined Terms. Unless otherwise defined herein, capitalized terms which are
defined in the Credit Agreement are used herein as therein defined.

 

  2. Amendments to the Credit Agreement

(a) Subject to the satisfaction of the conditions set forth in Section 5 hereof
and with effect as of the Amendment Effective Time (as defined below),
Section 1.1. of the Credit Agreement is hereby amended by deleting the
definitions of “Applicable Margin” and “Commitment Fee Rate” therein in their
entirety and replacing such definitions with the following:

“Applicable Margin”: (a) for the Term Loans, (i) 6.50% per annum in the case of
Base Rate Loans and (ii) 7.50% in the case of Eurodollar Loans and (b) for the
Revolving Credit Loans, (i) 4.00% per annum in the case of Base Rate Loans and
(ii) 5.00% per annum in the case of Eurodollar Loans.

“Commitment Fee Rate”: 0.75% per annum.

(b) Subject to the satisfaction of the conditions set forth in Section 5 hereof
and with effect as of the Amendment Effective Time, Section 7.1(a) of the Credit
Agreement is hereby amended by deleting the amount “$20,000,000” therein and
replacing such amount with “$35,000,000”.

(c) Subject to the satisfaction of the conditions set forth in Section 5 hereof
and with effect as of the Amendment Effective Time, Section 7.1(b) of the Credit
Agreement is hereby amended by deleting the last eight rows of the table therein
in their entirety and replacing such rows with the following:



--------------------------------------------------------------------------------

September 30,

November 2011

       Waived   

December 2011

     $ 26,000,000   

January 2012

     $ 50,000,000   

February 2012

     $ 46,000,000   

March 2012

     $ 44,000,000   

April 2012

     $ 41,000,000   

May 2012

     $ 41,000,000   

June 2012

     $ 41,000,000   

3. Waiver. Subject to the satisfaction of the conditions set forth in Section 5
hereof and with effect as of the Amendment Effective Time, the Administrative
Agent and the Lenders party hereto hereby waive any Default or Event of Default
and any consequences from such Default or Event of Default which may have
resulted from any failure of SuperHoldings, Holdings and the Borrower to comply
with the covenant set forth in Section 7.1(b) of the Credit Agreement with
respect to the period ending on the last Business Day of November 2011.

4. Representations and Warranties. The Borrower hereby confirms, reaffirms and
restates the representations and warranties set forth in Section 4 of the Credit
Agreement, as amended by this Second Amendment. The Borrower represents and
warrants that, after giving effect to this Second Amendment, no Default or Event
of Default has occurred and is continuing.

5. Fee. As consideration for the amendment effected by Section 2 hereof and the
waiver pursuant Section 3 hereof, the Borrower shall pay to the Administrative
Agent, for the account of each Lender from which the Administrative Agent (or
counsel to the Administrative Agent) has received a duly executed signature page
to this Second Amendment prior to 5:00 p.m., New York City time, on December 20,
2011 (the “Fee Deadline”), an amendment fee in an amount equal to 0.25% of the
aggregate amount of the Term Loans and the Revolving Credit Commitments of such
Lender at the time of the Fee Deadline.

6. Effectiveness. The amendment pursuant to Section 2 hereof and the waiver
pursuant to Section 3 hereof shall become effective at the time at which the
following conditions precedent are satisfied (such time, the “Amendment
Effective Time”):

(a) Second Amendment. The Administrative Agent shall have received this Second
Amendment executed and delivered by the Administrative Agent, the Borrower,
Holdings, SuperHoldings and the Required Lenders.

(b) Amendment and Waiver Fee. The Administrative Agent shall have received all
fees payable to the Administrative Agent, the Arranger and the Lenders in
connection with this Second Amendment under any Loan Document or otherwise and
the Borrower shall have paid or reimbursed each

 

2



--------------------------------------------------------------------------------

of the Administrative Agent and the Arranger for all of their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of this Second Amendment, including,
without limitation, any reasonable fees and disbursements of counsel to the
Administrative Agent.

(c) Court Order. The Administrative Agent shall have received a copy of an order
from the Bankruptcy Court, which order shall (i) authorize this Second Amendment
and the payment by the Borrower of all fees, expenses and costs contemplated or
payable in connection with this Second Amendment and the performance of other
obligations hereunder, (ii) be in form and substance reasonably satisfactory to
the Administrative Agent, (iii) be in full force and effect and shall not have
been stayed, reversed, vacated or rescinded and (iv) not have been modified or
amended in any respect in any manner that is not reasonably acceptable to the
Administrative Agent.

7. Continuing Effect of the Credit Agreement. This Second Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action, non-action or failure to comply with any
covenant under any Loan Document on the part of the Borrower or any other Loan
Party that would require a waiver or consent of the Lenders or the
Administrative Agent. Except as expressly amended hereby, the provisions of the
Credit Agreement are and shall remain in full force and effect.

8. Counterparts. This Second Amendment may be executed by the parties hereto in
any number of separate counterparts (including facsimiled and other
electronically transmitted counterparts), each of which shall be deemed to be an
original, and all of which taken together shall be deemed to constitute one and
the same instrument. Each of the Lenders party hereto instructs the
Administrative Agent to execute and deliver this Second Amendment.

9. GOVERNING LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

NBC HOLDINGS CORP. By:  

/s/ Alan G. Siemek

  Name: Alan G. Siemek   Title: Treasurer NBC ACQUISITION CORP. By:  

/s/ Alan G. Siemek

  Name: Alan G. Siemek   Title: Treasurer NEBRASKA BOOK COMPANY, INC. By:  

/s/ Alan G. Siemek

  Name: Alan G. Siemek   Title: Treasurer

[Second Amendment to the Nebraska Book Company, Inc. Secured Superpriority
Debtor-In-Possession Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Manochere Alamgir

  Name: Manochere Alamgir   Title: Executive Director

[Second Amendment to the Nebraska Book Company, Inc. Secured Superpriority
Debtor-In-Possession Credit Agreement]



--------------------------------------------------------------------------------

__________________________, as

as a Lender

By:  

 

  Name:   Title: For each Lender requiring a second signature line: By:  

 

  Name:   Title:

[Lender Signature Page to Second Amendment to the Nebraska Book Company, Inc. 
Secured Superpriority Debtor- In-Possession

Credit Agreement]